
	

114 HR 3240 IH: To direct the Administrator of the Federal Emergency Management Agency to carry out a plan for the purchase and installation of an earthquake early warning system for the Cascadia Subduction Zone, and for other purposes.
U.S. House of Representatives
2015-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3240
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2015
			Mr. DeFazio introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To direct the Administrator of the Federal Emergency Management Agency to carry out a plan for the
			 purchase and installation of an earthquake early warning system for the
			 Cascadia Subduction Zone, and for other purposes.
	
	
		1.Earthquake early warning system for Cascadia Subduction Zone
			(a)Plan for purchase and installation
 (1)Development and fundingThe Administrator of the Federal Emergency Management Agency shall— (A)develop a plan for the purchase and installation of an earthquake early warning system for the Cascadia Subduction Zone; and
 (B)identify the funds necessary for implementation of the plan. (2)Submission to CongressNot later than 90 days after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a copy of the plan.
 (b)Authority To make grantsNot later than 180 days after the date of enactment of this Act, the Administrator shall make grants to States, Indian tribes, and units of local governments to provide for implementation of the plan.
 (c)Report to CongressNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to the appropriate committees of Congress a report that summarizes the actions taken to implement the plan.
 (d)DefinitionsIn this section, the following definitions apply: (1)Appropriate committees of CongressThe term appropriate committees of Congress means the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate.
 (2)Earthquake early warning systemThe term earthquake early warning system includes— (A)improvements to regional and geodetic networks that support building a capability for an earthquake early warning system; and
 (B)seismometers, Global Positioning System (GPS) receivers, and associated infrastructure.  